Name: 2012/584/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Railway Agency for the financial year 2010
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/229 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Railway Agency for the financial year 2010 (2012/584/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Railway Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Railway Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EC) No 881/2004 of the European Parliament and of the Council of 29 April 2004 establishing a European Railway Agency (3), and in particular Article 39 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A7-0118/2012), 1. Grants the Executive Director of the European Railway Agency discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Railway Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 100. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 164, 30.4.2004, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Railway Agency 2006 2007 2008 2009 Performance The Agency carries out its operations in two locations, exposing it to additional costs: the Agency has not yet found ways of offsetting the costs resulting from its obligation to be located in two cities  The principle of sound financial management was not rigorously fulfilled: the Agencys cash forecast had not been prepared properly  The Agency carries out its operations in two locations, exposing it to additional costs (direct posts: EUR 450 000)  Calls on the Agency to set out a diachronic analysis of operations carried out in this and the previous years  Calls on the Agency to set SMART objectives and RACER indicators, as well as to make a Gannt diagram   promoting a result-oriented approach  Inefficiency led by having two locations for one Agency  The Agency carries out its operations in two locations, exposing it to additional costs  Using two locations exposes the Agency to additions costs  Calls on the Agency to set out a comparison of the operations that were carried out during the year for which discharge is to be granted and during the previous financial year Carry-over of appropriations The budgetary principle of annuality was not strictly observed: the Agency implemented 72 % of its commitment appropriations. The levels of carry-over for administrative expenditure and operating expenditure were 37,5 % and 85 % respectively  The Agency had difficulties in the programming and the budgeting of its activities: more than 35 % of the final 2007 appropriations had not been used during the year  Calls on the Agency to strive to increase the level of budget implementation The Agency had difficulties in the programming and the budgeting of its activities  Agency failed to address the problem of appropriations being carried forward from one year to the next. The carry-over of 41 % of Title II represents a serious breach of the budgetary principle of annuality  Requests that a report be attached to each years budget on the unspent appropriations carried over from previous years  Court of Auditors highlighted cancellations and delays in procurement procedures, recurrent delays in the execution of payments and significant changes made to the work programme during the year Procurement procedures The Agency must launch procurement procedures for those areas currently covered by contracts which had not been the subject of regular procedure  Transparency issues at the level of selection criteria and at the level of award criteria: the use of a negotiated procedure was not justified  Recalls on improving procurement management Transparency issues at the level of selection criteria and at the level of award criteria n.a. Human resources n.a. n.a. n.a.  Calls on the Agency to better reflect in its work programme and Annual Activity Report the planned allocation of staff resources  Expresses concern about the failure to follow Staff Regulations and their implementing rules retroactively  Urges the Agency to create consolidated recruitment procedure to be used as a manual for all staff involved in new recruitment Internal audit The internal control system showed weaknesses: the Agency did not adopt implementing rules for its financial regulations The Agency does not strictly follow the Staff Regulations Calls on the Agency to take steps to fulfil four out of 36 recommendations made by the Internal Audit Service   i.e. to implement certain internal control standards to bank signatures, segregation of duties, sensitive posts and maintenance of delegation powers Acknowledges that six out of 10 recommendations made by the IAS on human resources management still need to be implemented